Title: To Thomas Jefferson from Thomas Mendenhall, 27 April 1801
From: Mendenhall, Thomas
To: Jefferson, Thomas



Dear Sir,
Wilmington April the 27th. 1801

At a time when I have no doubt but that you are much intruded on by useless and unnecessary applications from different quarters, it is extremely painful to me, to risque adding to thier number; but how to avoid this, and comply with the wishes of many of my friends, and a laudable impulse, which probably I ought not to resist, I am totally at a loss.
Beleiving as I do, that changes will be made, from the necessity of organizing the subordnate departments of the Government so as to harmonize with its Principal, more especially, where it is evident,  that men in Office have betray’d a want of Integrity & rectitude in the discharge of official duties.
Beleiving also, that it will be of the first consideration with you, not only to make the change for the better, but to select proper characters, and such as are the best qualified for the Office, from the number, out of which, such choice is to be made.
Under these impressions, it is with extreme defidence I present myself to you Among those who have, or may, come forward as applicants for the Collectors office of this port & district in case it should be Vacated; having but little to presume upon, and on that little itself, from motives to which you are no stranger constrain’d to be silent.
But in obedience to the earnest request of a number of my friends & fellow Citizens, and a regard for the progressive welfare of my family, I have endeavoured to overcome the restraints of personal delicacy, & submit my claim to your unbiased Judgment.
I am pursuaded, that there are, or shortly will be, several applications for this office with various pretentions, some perhaps predicated on exclusive qualifications; others on specific services render’d during the glorious struggle for American Independence, aided by the relative Circumstances of the parties; and if a man be Justifiable in becomeing his own historian in any case, it probably is in cases of personal competition.
My progenitors emigrated from England Shortly after the establishment of the Proprietory government, and Settled in Pennsylvania, from whom has sprang a numerous and extensive family connection, many of them living in this place, but principaly in Pennsylvania, where I gained my birthright in the year 1759.
Having been, by my own desire, put apprentice to the Sea in early life (and before the revolution) it was my misfortune to be five times a prisoner of war with the British, and to suffer all the rigours of their inhuman tyrany usualy inflicted on American rebels on board their Prison ships and Men of war; besides once escaping in the dreadful Catastrophe of our Vessel’s being blown up, in an engagement with a British sloop of War on our own shores.
From the commencment of my career, I follow’d the sea constantly for about Twenty one years; then embarked in Mercantile pursuits till the year 97. when I deem’d it prudent to close an extensive buisness; & transfer my attention to the care of a rising family;—to relax my mind a little from its habitual rigidity;—and to regard more attentively the progress and decline of Political Intoxecation & delusion.

We are now hapily rescued from the pestilence of Anglo-federalism, and it is proper & necessary, that I should turn my attention to some kind of buisness again; as I find by experience, that my present income of Eight or Nine hundred dollars a year, will be insufficient to satisfy the encreasing claims of a growing family of seven Children.
It would be truly grateful to my feelings to remain with my family; but however much, I may be impressed with those Extraneous circumstances, they can have but little influence on your decision; and to avoid the imputation of egotism or insincerity, I must embrace the privilege of refering you to John Dickenson Esqr. of this place,—Govr. McKean of Pennsa. & John Mason Esqr. Mercht. George Town, for those more solid recommendations which you will doubtless require of every successful candidate.
This reference is founded on a beleif, that disinterested evidence [must] be most satisfactory to you especialy, if obtained without solicitation on my part; Those Gentlemen, with whom I have the honour of some acquaintance are more competent to Judge of my fitness for Office than I can posibly be; and I will cheerfully rest the merits of my pretentions on their representations; and my official destiny on the Justice of Your decision.
Should I be so fortunate as to obtain the appointment, I will endeavour to execute the duties of the office, with Justice to others, & credit to myself:—If I am not the successful applicant, I shall be content with filling the humble but honourable Station of a private Citizen.
With sincere regard for Your Political & personal welfare, I am very respectfully your devoted friend, & Humble Servant.

Thomas Mendenhall

